DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art reference, Solomon et al. (US 2021/0405007 A1), teaches a particle detecting device, comprising: an impactor [400] comprising a box and an impacting plate [410], wherein the box comprises a screening chamber, an air inlet and a discharging through hole [420], the screening chamber is disposed within the box and in fluid communication with the air inlet and the discharging through hole, and the impacting plate is disposed within the screening chamber, corresponding to the air inlet, and maintains a spacing distance, wherein a gas containing a plurality of suspended particles inhaled through the air inlet is impacted for performing separation and screening based on different diameters of the suspended particles, so that screened and required-diameter particles are led out and collected through the discharging through hole (Para [0064], see Fig. 4);
a resonator [500] disposed under, sealed and connected to the impactor, and comprising a sampling chamber, a piezoelectric vibrator and a suspended particle-sensor [580], wherein the sampling chamber is in fluid communication with the discharging through hole of the impactor, wherein a resonance frequency of the piezoelectric vibrator is changed, thereby the screened and required-diameter particles are sedimented and collected on a surface of the suspended-particle sensor, so that a mass and a concentration of the screened and required-diameter particles are detected (Para [0069-0071], see Fig. 5A); and
a pump disposed under and connected to the resonator and driven to enable gas transportation, so that the gas is inhaled through the air inlet from an outside of the particle detecting device, flows into the resonator to be collected by the suspended-particle sensor (see Fig. 5A).
Similar prior art teachings are found in Liu et al. (US 2014/0083167 A1) and Takasu (JP 2015-224962).
The prior art fails to teach wherein the resonator comprises a driving board which comprises at least one passage hole disposed thereon, with the piezoelectric vibrator packaged on the driving board and the suspended-particle sensor packaged on the piezoelectric vibrator, wherein driving power and operation frequency of the piezoelectric vibrator are provided by the driving board, and a piezoelectric actuator disposed under, sealed, and connected to the resonator, and driven to enable gas transportation to be discharged out through the at least one passage hole in the driving board, in combination with the rest of the limitations found in the claim. 
Regarding claims 2-8, they are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/Primary Examiner, Art Unit 2861